               Case 3:20-cr-00337-WHO Document 51 Filed 03/01/21 Page 1 of 4




 1    DAVID H. ANGELI (admitted pro hac vice)
      EDWARD A. PIPER (Cal. Bar No. 288289)
 2    TYLER P. FRANCIS (admitted pro hac vice)
      MICHELLE H. KERIN (admitted pro hac vice)
 3    ANGELI LAW GROUP LLC
      121 SW Morrison Street, Suite 400
 4    Portland, Oregon 97204
      Telephone: (503) 954-2232│Facsimile: (503) 227-0880
 5    Email: david@angelilaw.com; ed@angelilaw.com; tyler@angelilaw.com;
             michelle@angelilaw.com
 6
      JOHN D. CLINE (Cal. Bar No. 237759)
 7    50 California Street, Suite 1500
      San Francisco, CA 94111
 8    Telephone: (415) 662-2260│Facsimile: (415) 662-2263
      Email: cline@johndclinelaw.com
 9
      Attorneys for Defendant Joseph Sullivan
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
        UNITED STATES OF AMERICA,                     Case No. 3:20-cr-00337-WHO
15
                             Plaintiff,
16                                                    DEFENDANT JOSEPH SULLIVAN’S
                        v.
17                                                    UNOPPOSED MOTION TO MODIFY
        JOSEPH SULLIVAN,                              CONDITIONS OF RELEASE
18
                             Defendant.               Date: March 18, 2021
19                                                    Time: 1:30 p.m.
                                                      Crtrm: 2, 17th floor
20

21                                                    Hon. William H. Orrick

22

23

24

25

26
27
     DEFENDANT JOSEPH SULLIVAN’S                                         ANGELI LAW GROUP LLC
     UNOPPOSED MOTION TO MODIFY                                      121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                      Portland, Oregon 97204
                                                                            Telephone: (503) 954-2232
     3:20-cr-00337-WHO                            1                           Facsimile: (503) 227-0880
               Case 3:20-cr-00337-WHO Document 51 Filed 03/01/21 Page 2 of 4



                                  NOTICE OF MOTION AND MOTION
 1
             TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2
             PLEASE TAKE NOTICE that on Thursday, March 18, 2021, at 1:30 p.m., or as soon
 3
      thereafter as the matter may be heard, in the courtroom of the Honorable William H. Orrick of
 4
      the above-entitled Court, located at 450 Golden Gate Ave, San Francisco, CA 94102, defendant
 5
      Joseph Sullivan, through undersigned counsel, will and hereby does move the Court to modify
 6
      the conditions of his release to permit him to travel within the continental United States with
 7
      prior approval from Pretrial Services.
 8
             This motion is based on this Notice of Motion and Motion, the pleadings and papers filed
 9
      in this matter, and on other such arguments or evidence as the Court shall deem proper.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     DEFENDANT JOSEPH SULLIVAN’S                                                ANGELI LAW GROUP LLC
     UNOPPOSED MOTION TO MODIFY                                             121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                             Portland, Oregon 97204
                                                                                   Telephone: (503) 954-2232
     3:20-cr-00337-WHO                                 2                             Facsimile: (503) 227-0880
               Case 3:20-cr-00337-WHO Document 51 Filed 03/01/21 Page 3 of 4



                          MEMORANDUM OF POINTS AND AUTHORITIES
 1
             Since his initial appearance on August 31, 2020, Mr. Sullivan has complied with all
 2
      conditions of pre-trial release. He remains employed, stays in frequent contact with counsel, and
 3
      has had no law enforcement contacts. Mr. Sullivan’s bond conditions currently provide that he
 4
      “must not travel outside of the States of CA and NV w/o PTS pre-approval.” Pretrial has
 5
      requested that Mr. Sullivan seek confirmation from the Court clarifying that Mr. Sullivan may
 6
      indeed travel outside California and Nevada so long as he first obtains approval from pretrial.
 7
             Mr. Sullivan therefore requests that this condition of release be replaced with the
 8
      following condition: “Defendant may not travel outside California and Nevada without prior
 9
      approval from Pretrial Services, but may travel within the continental United States with prior
10
      approval from Pretrial Services.”
11
             Defendant’s counsel has conferred with Assistant United States Attorney Andrew
12
      Dawson and U.S. Pretrial Services Officer Brad Wilson, both of whom confirmed that they have
13
      no objection to this request.
14

15
      DATED: March 1, 2021
16                                                 s/ David H. Angeli
17                                                 David H. Angeli
                                                   Edward A. Piper
18                                                 Tyler P. Francis
                                                   Michelle H. Kerin
19                                                 John D. Cline
20                                                 Attorneys for Defendant Joseph Sullivan
21

22

23

24

25

26
27
     DEFENDANT JOSEPH SULLIVAN’S                                                ANGELI LAW GROUP LLC
     UNOPPOSED MOTION TO MODIFY                                             121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                             Portland, Oregon 97204
                                                                                   Telephone: (503) 954-2232
     3:20-cr-00337-WHO                                 3                             Facsimile: (503) 227-0880
               Case 3:20-cr-00337-WHO Document 51 Filed 03/01/21 Page 4 of 4



                                           [PROPOSED] ORDER
 1
             The Court, having considered the defendant’s motion, hereby GRANTS the motion and
 2
      ORDERS that defendant’s condition of release requiring that “Defendant must not travel outside
 3
      of States of CA and NV without PTS pre-approval” be modified to read: “Defendant must not
 4
      travel outside of the continental United States.”
 5

 6
             IT IS SO ORDERED.
 7

 8
             DATED: March ___, 2021.
 9

10                                                            WILLIAM H. ORRICK
                                                              UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     DEFENDANT JOSEPH SULLIVAN’S                                             ANGELI LAW GROUP LLC
     UNOPPOSED MOTION TO MODIFY                                          121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                          Portland, Oregon 97204
                                                                                Telephone: (503) 954-2232
     3:20-cr-00337-WHO                                    4                       Facsimile: (503) 227-0880
